DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2021 has been entered.

Claim Objections
Claim 18 is objected to because of the following informalities: Claim 18 recites “glass plate” in line 4, line 7, line 9 and line 11, which should be “single glass plate”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities: Claim 19 recites “the second safety film”, which should be “the second safety film layer”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: Claim 20 recites “the first safety film” which should be “the first safety film layer” and “second safety film” which should be “the second safety film layer”.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities: Claim 21 recites “second safety film layer” which should be “the second safety film layer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the safety glass" in lines 2, 25, 26, 35, 36 and 37.  There is insufficient antecedent basis for this limitation in the claim. This rejection affects all the dependent claims.
Claim 24 recites the limitation "the safety glass" in lines 2, 30, 32, 33, 42, 43 and 44.  There is insufficient antecedent basis for this limitation in the claim. This rejection affects all the dependent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mannheim (5,622,580), in view of evidence by Silvers et al. (US 2012/0076965 A1).

Regarding claims 11-14, Mannheim discloses a shatterproof glass laminate (i.e. safety glass apparatus) consisting of a glass layer 12 (a single glass plate), a layer 16 having shock or energy absorbing and adhesive characteristics, and antilacerative layer 14 (see Figure 1 and col. 5, lines 29-37). The layer 16 can be formed of a polyvinyl butyral material (see col. 5, lines 41-43). The layer 14 can be made of a polyester material (see col. 5, lines 40-41). An example of polyester material includes PET (see col. 9, lines 15-18). As evidenced by Silvers et 
In light of the overlap between the claimed safety glass apparatus and that disclosed by Mannheim, it would have been obvious to one of ordinary skill in the art to use a safety glass apparatus that is both disclosed by Mannheim and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.

Regarding claim 22, Mannheim do not disclose safety glass apparatus obtained using presently claimed method.
However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Mannheim meets the requirements of the claimed product, Mannheim clearly meet the requirements of present claims.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mannheim (5,622,580), in view of evidence by Silvers et al. (US 2012/0076965 A1) as applied to claim 11 above, further in view of Kraemling et al. (4,556,600).
 
Regarding claims 16, Mannheim disclose the safety glass as set forth above. Mannheim do not disclose a safety film with adhesive applied on the exterior face of the glass plate.
Kraemling et al. disclose a safety glass comprising a glass sheet and a polycarbonate sheet (i.e. safety film) bonded by an adhesive layer (see col. 7-8, claim 8).  The laminated glass has excellent sound proofing properties at low manufacturing costs (see col. 2, lines 7-10).
In light of motivation for using a polycarbonate sheet (i.e. safety film) bonded by an adhesive layer disclosed by Kraemling et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use a polycarbonate sheet (i.e. safety film) bonded by an adhesive layer of Kraemling et al. over the glass layer in Mannheim in order to obtain laminated glass has excellent sound proofing properties at low manufacturing costs, and thereby arrive at the claimed invention.

 Claims 15, 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mannheim (5,622,580), in view of evidence by Silvers et al. (US 2012/0076965 A1) as applied to claim 11 above, further in view of Cook (US 2009/0263651 A1).

Regarding claims 15, 17, and 23, Mannheim disclose the safety glass as set forth above. Mannheim do not disclose a safety film without adhesive applied on the exterior face of the glass plate.
Cook disclose optically transparent resilient laminate comprising a hard resilient outer surface facing layer 110 (i.e. safety film) overlaying the glass layer 130 (see paragraph 0018 and Figure 1). The outer surface facing layer 100 can be made of biaxially-oriented polyethylene 
In light of motivation for using biaxially-oriented polyethylene terephthalate having thickness from about 0.007 to about 0.010 inches overlying the glass layer disclosed by Cook as described above, it therefore would have been obvious to one of the ordinary skill in the art to use biaxially-oriented polyethylene terephthalate having thickness from about 0.007 to about 0.010 inches of Cook overlying the glass layer in Mannheim in order to attenuate, absorb and/or distribute the force from the shock wave induced by the impact from a projectile to prevent, deter and/or minimize fracture of the glass layer and/or other composite layers, and thereby arrive at the claimed invention.
                                                                 
Claims 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mannheim (5,622,580), in view of evidence by Silvers et al. (US 2012/0076965 A1).

Regarding claim 18, Mannheim discloses a shatterproof glass laminate (i.e. safety glass apparatus) consisting of a glass layer 12 (a single glass plate), a layer 16 having shock or energy absorbing and adhesive characteristics, and antilacerative layer 14 (see Figure 1 and col. 5, lines 29-37). The layer 16 can be formed of a polyvinyl butyral material (see col. 5, lines 41-43). The layer 14 can be made of a polyester material (see col. 5, lines 40-41). An example of polyester material includes PET (see col. 9, lines 15-18). As evidenced by Silvers et al., PET is crystallizable polymer meaning that its crystallinity can be manipulated by the process of forming articles from the PET (see paragraph 0007). The layer 16 and layer 14 can be applied without adhesive. The layer 16 (a first layer of PVB film) have a thickness of 0.25 to 1.5 
Mannheim do not explicitly disclose a second layer of PVB film applied without adhesive over the exterior face of the glass plate. Mannheim do not explicitly disclose a second layer of C-PET film applied without adhesive over the second layer of PVB film on the exterior face of the glass plate.
Mannheim disclose PVB layer is shock or energy absorbing layer (i.e. layer 14) and PET film is antilacerative layer (i.e. layer 16) (see col. 5, lines 40-50). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a second PVB film applied without adhesive over the exterior face of glass layer 12 and a second C-PET film applied without adhesive over the second layer of PVB film in order to further improve shock or energy absorbing properties as well as antilacerative properties. The duplication of parts is generally recognized as being within the level of ordinary skill in the art, absent unexpected results. Providing additional layer of PVB film and additional layer of C-PET film would have achieved expected results such as improve shock or energy absorbing properties as well as antilacerative properties. Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04 (VI) B. In re Harza, 124 USPQ 378,380 (CCPA 1960). 
Accordingly, Mannheim disclose a safety glass apparatus consisting of first C-PET film/first PVB film/glass plate/second PVB film/second C-PET film.

Regarding claim 24, Mannheim do not disclose safety glass apparatus obtained using presently claimed method.
However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Mannheim meets the requirements of the claimed product, Mannheim clearly meet the requirements of present claims.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mannheim (5,622,580), in view of evidence by Silvers et al. (US 2012/0076965 A1) as applied to claim 18 above, further in view of Chaussade et al. (5,763,089).

Regarding claims 19 and 20, Mannheim discloses the safety glass apparatus as set forth above. Mannheim do not disclose a first safety film layer applied without adhesive over the interior face of the single glass plate and the second safety film applied without adhesive over the exterior face of the single glass plate. Mannheim do not disclose the first safety film and the second safety film have a thickness of between 40 and 400 microns.
Chaussade et al. disclose a glass-plastic bilayer safety glass pane comprising a glass, a layer of PVB film and a polyester film provided with a scratch-resistant and abrasion resistant 
In light of motivation for using a polyester film provided with a scratch-resistant and abrasion resistant coating having thickness of 0.5 to 50 microns disclosed by Chaussade et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use a scratch-resistant and abrasion resistant coating having thickness of 0.5 to 50 microns of Chaussade et al. on both first C-PET film and second C-PET film in Mannheim in order to improve scratch-resistant and abrasion-resistant properties, and thereby arrive at the claimed invention. 
Accordingly, Mannheim in view of Chaussade et al. disclose a safety glass apparatus consisting of first safety film (scratch-resistant and abrasion resistant coating)/first C-PET film/first PVB film/glass plate/second PVB film/second C-PET film/second safety film (scratch-resistant and abrasion resistant coating).

Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mannheim (5,622,580), in view of evidence by Silvers et al. (US 2012/0076965 A1) as applied to claim 18 above, further in view of Petrmichl et al. (5,618,619).

Regarding claim 21, Mannheim discloses the safety glass apparatus as set forth above. Mannheim do not disclose a first safety film layer applied with adhesive over the interior face of the single glass plate and the second safety film applied with adhesive over the exterior face of the single glass plate.
Petrmichl et al. disclose abrasion wear resistant coating on a substrate such as polymer substrates (see Abstract and col. 12, lines 33-38). The abrasion resistant coating is highly abrasion-resistant, flexible and extensible coating as well as highly optically transparent (see 
In light of motivation for using abrasion wear resistant coating and adhesion enhancing layer on polymeric substrate disclosed by Petrmichl et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use abrasion wear resistant coating of Petrmichl et al. as the abrasion resistant coating and adhesion enhancing layer of Petrmichl et al. on both the first C-PET film layer and the second C-PET film in Mannheim in order to obtain highly abrasion-resistant, flexible and extensible as well as highly optically transparent abrasion-resistant coating as well as to improve adhesion of abrasion-resistant coating to the C-PET layers, and thereby arrive at the claimed invention. 
Accordingly, Mannheim in view of Petrmichl et al. disclose a safety glass apparatus consisting of first safety film (abrasion wear resistant coating)/first adhesion enhancing layer/first C-PET film/first PVB film/glass plate/second PVB film/second C-PET film/second adhesion enhancing layer/second safety film (abrasion wear resistant coating).

Response to Arguments
Applicant's arguments filed 01/12/2021 have been fully considered. In light of amendments, new grounds of rejections are set forth above. All arguments are moot in light of new grounds of rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384.  The examiner can normally be reached on M-F 7:00-3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRUPA SHUKLA/Examiner, Art Unit 1787      

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787